Name: Council Regulation (EEC) No 1411/82 of 18 May 1982 fixing for the 1982/83 marketing year the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 162/3 COUNCIL REGULATION (EEC) No 1411/82 of 18 May 1982 fixing for the 1982/83 marketing year the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs THE COUNCIL OF THE EUROPEAN COMMUNITIES, vides that the minimum price to be fixed for A beet shall be 98 % of the basic price of the beet and the minimum price to be fixed for B beet shall in prin ­ ciple be 68 % of the said basic price ; Whereas Article 14 (2) of Regulation (EEC) No 1785/81 provides that the threshold price for white sugar shall be equal to the target price, plus costs, calculated at a flat rate, of transport from the Community area having the largest surplus to the most distant deficit consumption area in the Com ­ munity, plus a flat-rate amount which takes into account the storage levy which, for 1982/83, can be estimated at 4-25 ECU per 100 kilograms of white sugar ; whereas, given the state of supplies within the Community, account should be taken of trans ­ port charges between the departments of northern France and Palermo ; Whereas the threshold price for raw sugar is to be derived from the threshold price for white sugar by reference to a processing margin and a standard yield ; Whereas the threshold price for molasses should be fixed in such a way that the receipts from sales of molasses may reach the level of receipts of under ­ takings taken into account in the fixing of basic prices for beet ; Whereas Article 5 of Regulation (EEC) No 1358/ 77 (4) provides that the amount of repayment in the context of the compensation for storage costs shall be fixed per month and per unit of weight, taking account of financing, insurance and specific storage costs, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organ ­ ization of the markets in the sugar sector (J), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 3 (5), 5 (5), 8 (4) and 14 (5) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1410/82 of 18 May 1982 fixing for the 1982/83 marketing year the sugar prices and the standard quality of beet (3 ) fixed the intervention price for white sugar at 51 - 41 ECU per 100 kilograms ; Whereas Article 3 (5 ) of Regulation (EEC) No 1785/81 provides that derived intervention prices for white sugar shall be fixed for each of the deficit areas ; whereas , for such fixing, it is appro ­ priate that account be taken of the regional varia ­ tions which, given a normal harvest and free move ­ ment of sugar, might be expected to occur in the price of sugar under natural conditions of price for ­ mation on the market ; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy, Ireland and the United Kingdom ; Whereas Article 3 (5 ) of Regulation (EEC) No 1785/81 provides that an intervention price for raw sugar shall be fixed ; whereas such price shall be established on the basis of the intervention price for white sugar, account being taken of a uniform pro ­ cessing margin and a standard yield, as well as transport costs for the supply of raw sugar ; Whereas Regulation (EEC) No 1410/82 fixed the basic price for beet at 39 ¢ 32 ECU per tonne ; whereas Article 5 (2) of Regulation (EEC) No 1785/81 pro ­ HAS ADOPTED THIS REGULATION : Article 1 For the deficit areas of the Community the derived intervention price for white sugar shall be fixed at, per 100 kilograms : ( ») OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 74, 18.3 . 1982, p . 2 . (3 ) See page 1 of this Official Journal . ( «) OJ No L 1 56, 25 . 6 . 1977, p. 4. No L 162/4 Official Journal of the European Communities 12 . 6 . 82 Article 4(a) 52-62 ECU for all the areas in the United Kingdom ; (b) 52-62 ECU for all the areas in Ireland ; (c) 53 ¢ 35 ECU for all the areas in Italy . The threshold pnce shall be : (a) 63 - 79 ECU per 100 kilograms of white sugar ; (b) 54-72 ECU per 100 kilograms of raw sugar ; (c) 6 - 51 ECU per 100 kilograms of molasses . Article 2 Article 5 The intervention price for 100 kilograms of raw sugar shall be 42 - 63 ECU. The amount of the reimbursement referred to in Article 8 of Regulation (EEC) No 1785/81 shall be 0-63 ECU per month per 100 kilograms of white sugar. Article3 Article 6 1 . The minimum price for A beet shall be 38-53 ECU per tonne . 2 . Subject to the application of Article 28 of Regu ­ lation (EEC) No 1785/81 , the minimum price for B beet shall be 26 - 74 ECU per tonne. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the 1982/83 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER